Atkinson, J.
1. On the trial of an issue involving the value in bulk of a stock of merchandise and books of account and ehoses in action, the opinions of witnesses as to value of the property were not conclusive upon the jury. Bonds v. Brown, 133 Ga. 451 (66 S. E. 156) ; Jennings v. Stripling, 127 Ga. 778 (3), (56 S. E. 1026), and cit.; Minchew v. Nahunta Lumber Co., 5 Ga. App. 154 (62 S. E. 716).
2. Under the evidence in this ease it could not be said that the only verdict that could have been rendered was one for the plaintiff for the particular amount found in his favor.
3. This being the first grant of a new trial, the' discretion of - the trial judge in granting it will not be disturbed. Williams v. Brogdon, 133 Ga. 691 (66 S. E. 788).

Judgment affirmed.


All the Justices concur.